Dewey, J.
In the view which the court have taken of the present case, it is unnecessary to consider the objections urged against the sufficiency of the complaint to authorize the issuing of a warrant thereon, as the officer serving the process might well justify under his warrant, the same having been issued from a competent tribunal having jurisdiction of the matter, and fully authorized to issue search warrants. Donahoe v. Shed, 8 Met. 326.
In aid of the sufficiency of the warrant, which was annexed to the complaint, the officer might properly refer to the latter for the description of the property alleged to have been stolen, and the place to be searched ; the warrant referring to the same for such description.
The court are of opinion that the articles alleged to have been stolen, and for which search was required to be made, are sufficiently described.
The place to be searched is “ the dwelling-house of Procter Dwinnels of Eowley, in said county.” This by reasonable construction fixes the town in which the dwelling-house is situated. It also sufficiently describes the house to be searched, namely, that of “ Procter Dwinnels.” We think, under the circumstances, this description was not vitiated by the fact that the full name of the occupant was Procter S. Dwinnels, it being admitted that there was no person in the town of the name of “ Procter Dwinnels,” and that in the complaint and warrant no other house was described, or intended to be. The omission of the “ S. ” in the name of Procter Dwinnels, although it might in a complaint or indictment against Dwinnels have been a good ground for a plea in abatement, cannot avail to avoid the *313validity of the search warrant, if it be found from the whole description that it was this dwelling-house that was to be searched.
There exist no legal grounds for exceptions to the rulings of the court as to the effect of the defendant’s entry into the shop, dr of his taking momentarily into his hands an article not described in the search warrant.

Exceptions overruled.